Case 3:18-cv-05275-RBL Document 144-7 Filed 06/26/20 Page 1 of 3




                    Exhibit 3
           Case 3:18-cv-05275-RBL Document 144-7 Filed 06/26/20 Page 2 of 3



                                                          THE HONORABLE RONALD B. LEIGHTON
 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 WESTERN DISTRICT OF WASHINGTON
10                                         AT TACOMA

11         SEAN WILSON, individually and on                   Case No. 18-cv-05275-RBL
           behalf of all others similarly situated,
12

13                                Plaintiff,
           v.
14
           PTT, LLC, a Delaware limited liability
15         company, d/b/a HIGH 5 GAMES, LLC,
           a Delaware limited liability company,
16
                                  Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF AIDA GLOVER                       i                 CASE NO. 18-cv-05275-RBL
                Case 3:18-cv-05275-RBL Document 144-7 Filed 06/26/20 Page 3 of 3




 1                                    DECLARATION OF AIDA GLOVER

 2   I, Aida Glover, pursuant to 28 U.S.C. § 1746, declare as follows:

 3              1.      I first started playing High 5 Casino approximately 5 or 6 years ago when I

 4   retired.

 5              2.      I play High 5 Casino every day, multiple times a day.

 6              3.      Overall, I believe I have spent at least $10,000 on coins in High 5 Casino.

 7              4.      I believe I am addicted to High 5 Casino. I do not have kids and there really isn’t

 8   a whole lot to do. This passes the time, but I have really gotten sucked into it. I have tried to quit

 9   but I believe three weeks is the longest amount of time I’ve ever been able to stop.

10              5.      High 5 Casino really draws you into their game. It is very addicting because you

11   get bonus coins, and they also put out a new game every Thursday. That keeps it exciting and

12   gives me something new to look forward to. I believe it’s a way for High 5 to keep people

13   playing and spending.

14              6.      I believe that High 5 Casino is unfair. My belief is that that they manipulate the

15   machine by looking at the level you are on and how much you have spent. There are so many

16   pop-up messages to try to get you to buy more coins and I think they intentionally do this when

17   your coins are getting lower so you are much more likely to purchase.

18              7.      Sometimes I feel guilty about playing High 5 Casino and spending so much

19   money. My husband does not know I have spent money on it. My grandkids will sometimes ask

20   for money and I can’t give it to them because I have to save it for this game.

21

22                   I declare under penalty of perjury that the foregoing is true and correct.

23

24                   Executed on May ____ 2020 at ___________, _______________.
25

26

27                                                      AIDA GLOVER

28
     DECLARATION OF AIDA GLOVER                            1                    CASE NO. 18-cv-05275-RBL
